Third District Court of Appeal
                               State of Florida

                        Opinion filed December 16, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-591
                         Lower Tribunal No. 10-26709
                             ________________


                                Thomas Wells,
                                    Appellant,

                                        vs.

Lois Sacks, as Trustee for the Lois N. Sacks Revocable Living Trust
                             etc., et al.,
                                    Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Jerald Bagley,
Judge.

       Polenberg Cooper and Jon Polenberg, Jude C. Cooper and Mark Nichols
(Fort Lauderdale), for appellant.

      Marshall Socarras Grant and J. Andrew Fine (Boca Raton), for appellee Lois
Sacks.


Before ROTHENBERG, EMAS and FERNANDEZ, JJ.

      PER CURIAM.
      Thomas Wells appeals the trial court’s order which, following a final

evidentiary hearing, granted Appellee Lois Sacks’ motion for involuntary dismissal

of Wells’ Request for Relief in Proceedings Supplementary. Upon our de novo

review, see Maggolc, Inc. v. Roberson, 116 So. 3d 556 (Fla. 3d DCA 2013);

Slauddin v. Bank of America, N.A., 150 So. 3d 1189 (Fla. 4th DCA 2014), we

hold that the trial court properly entered an order of involuntary dismissal, as Wells

failed to establish a prima facie case, pursuant to section 56.29(6)(a), Florida

Statutes (2010), that Robert Sacks held title to the personal property in the trust,

and that the removal of Robert Sacks as an alternate co-trustee constituted a

transfer. Cf. Treated Timber Products, Inc., v. S & A Assoc., Inc., 488 So. 2d 159

(Fla. 1st DCA 1986). We find the other issues raised by Wells to be without merit.

      Affirmed.




                                          2